                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

JOSIAH TIMOTHY SHIRLEY,

               Petitioner,                                           Civ. No. 6:18-cv-01113-CL

       v.                                                                              ORDER

BRANDON KELLY,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark Clarke filed a Findings and Recommendation (#40), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct.

Magistrate Judge Clarke’s Findings and Recommendation (#40) is adopted. The petitioner (#1) is

DENIED. A Certificate of Appealability is DENIED on grounds that petitioner has not made a

substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c)(2).

IT IS SO ORDERED.

       DATED this 13th day of May, 2021.



                                              _______/s/ Michael J. McShane________
                                                      Michael McShane
                                                  United States District Judge

1 – ORDER
